Case 3:20-cv-01819-DMS-WVG Document 28 Filed 04/09/21 PageID.173 Page 1 of 2




 1

 2
 3
 4
 5
 6
 7

 8
 9
10
11
12                      UNITED STATES DISTRICT COURT
13                   SOUTHERN DISTRICT OF CALIFORNIA
14
      • CARRANZA, individually and on Case No. 3:20-CV-01819-DMS-WVG
   JAIME
15 behalf of all others similarly situated,
16                                          ORDER GRANTING JOINT
                        Plaintiff,          MOTION TO EXTEND TIME TO
17                                          FILE ANSWER
18       vs.
                                            Current Answer Due: 4/12/2021
19
   THE TERMINIX INTERNATIONAL               New Date:           4/26/2021
20 COMPANY LIMITED PARTNERSHIP,
21
                     Defendant.
22    •

23
24
25
26
27
28

                                           1
                ORDER GRANTING JOINT MOTION TO EXTEND TIME TO FILE ANSWER
Case 3:20-cv-01819-DMS-WVG Document 28 Filed 04/09/21 PageID.174 Page 2 of 2




 1         Having reviewed and considered the Joint Motion to Extend Time to File
 2   Answer (“Joint Motion”), IT IS HEREBY ORDERED that the Joint Motion is
 3   GRANTED and the deadline for Defendant The Terminix International Company
 4   Limited Partnership to file an Answer to the Complaint in this action shall be
 5   extended by fourteen (14) days, up to and including April 26, 2021.
 6         IT IS SO ORDERED.
 7
     Dated: April 9, 2021
 8

 9                                             Hon. Dana . Sabraw Chief Judge
10                                             United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
                  ORDER GRANTING JOINT MOTION TO EXTEND TIME TO FILE ANSWER
